Title: John Finch to James Madison, 1 May 1828
From: Finch, John
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Phila.
                                
                                 May 1. 1828
                            
                        
                        
                        Although it is now some years since I had the pleasure of seeing you at Montpelier, I assure you, I have
                            never forgotten the kindness and hospitality with which you treated me on that occasion.
                        I have only written once since that period, because I was fearful of trespassing on your retirement, & on
                            that valuable time, which is occupied with more important concerns.
                        Since I was in Virginia, I have delivered several courses of lectures in chemistry, and mineralogy, in
                            various towns, and have published a few essays in the American Journal of Science. Some of these would not have interested
                            you, but I have recently written one on the Boundaries of Empires in which I attempt to prove that Nature has erected
                            barriers on the surface of the Earth, which nations can seldom pass with impunity.
                        As every subject connected with the Philosophy of History will, I am sure, interest you, who have devoted so
                            much time to its investigation, I submit this essay to your judgment & should consider your opinion as of very
                            great value.
                        I beg to present my respects to Mrs Madison, and to assure you how sincerely I subscribe myself, your most
                            faithful, and obedient Servant.
                        
                        
                            
                                John Finch
                            
                        
                    